--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Securities Purchase Agreement


This Securities Purchase Agreement (this “Agreement”), dated as of April 14,
2015, is entered into by and between ULURU Inc., a Nevada corporation
(“Company”), and Inter-Mountain Capital Corp., a Delaware corporation, its
successors and/or assigns (“Investor”).
 
A.           Company and Investor are executing and delivering this Agreement in
reliance upon the exemption from securities registration afforded by the rules
and regulations promulgated by the United States Securities and Exchange
Commission (the “SEC”) under the Securities Act of 1933, as amended (the “1933
Act”).
 
B.           Investor desires to purchase and Company desires to issue and sell,
upon the terms and conditions set forth in this Agreement (i) a Convertible
Promissory Note, in the form attached hereto as Exhibit A, in the original
principal amount of $550,000.00 (the “Note”), convertible into shares of common
stock, $0.001 par value per share, of Company (the “Common Stock”), upon the
terms and subject to the limitations and conditions set forth in such Note, and
(ii) a Warrant to Purchase Shares of Common Stock, in the form attached hereto
as Exhibit B (the “Warrant”).
 
C.           This Agreement, the Note, the Warrant, and all other certificates,
documents, agreements, resolutions and instruments delivered to any party under
or in connection with this Agreement, as the same may be amended from time to
time, are collectively referred to herein as the “Transaction Documents”.
 
D.           For purposes of this Agreement: “Conversion Shares” means all
shares of Common Stock issuable upon conversion of all or any portion of the
Note; “Warrant Shares” means all shares of Common Stock issuable upon the
exercise of or pursuant to the Warrant; and “Securities” means the Note, the
Conversion Shares, the Warrant and the Warrant Shares.
 
NOW, THEREFORE, Company and Investor hereby agree as follows:
 
1. Purchase and Sale of Securities.
 
1.1. Purchase of Securities. Company shall issue and sell to Investor and
Investor agrees to purchase from Company the Note and the Warrant. In
consideration thereof, Investor shall pay the Purchase Price to Company. For the
avoidance of doubt, the Purchase Price constitutes payment in full for the
Warrant and the Note.
 
1.2. Form of Payment. On the Closing Date, Investor shall pay the Purchase Price
to Company against delivery of the Note and the Warrant.
 
1.3. Closing Date. Subject to the satisfaction (or written waiver) of the
conditions set forth in Section 5 and Section 6 below, the date and time of the
issuance and sale of the Securities pursuant to this Agreement (the “Closing
Date”) shall be 5:00 p.m., Eastern Time on or about the date first set forth
above, or such other mutually agreed upon time. The closing of the transactions
contemplated by this Agreement (the “Closing”) shall occur on the Closing Date
by means of the exchange by express courier and .pdf of documents and by wire
transfer of funds, but shall be deemed to have occurred at the offices of Hansen
Black Anderson Ashcraft PLLC in Lehi, Utah.
 
1.4. Collateral for the Note. The Note is not secured.
 
1.5. Original Issue Discount; Transaction Expenses. The Note carries an original
issue discount of $50,000.00 (the “OID”). The “Purchase Price”, therefore, shall
be $500,000.00, computed as follows: $550,000.00 original principal balance,
less the OID.
 
2. Investor’s Representations and Warranties. Investor represents and warrants
to Company that: (i) this Agreement has been duly and validly authorized; (ii)
this Agreement constitutes a valid and binding agreement of Investor enforceable
in accordance with its terms; and (iii) Investor is an “accredited investor” as
that term is defined in Rule 501(a) of Regulation D of the 1933 Act.
 
3. Representations and Warranties of Company. Company represents and warrants to
Investor that: (i) Company is a corporation duly organized, validly existing and
in good standing under the laws of its state of incorporation and has the
requisite corporate power to own its properties and to carry on its business as
now being conducted; (ii) Company is duly qualified as a foreign corporation to
do business and is in good standing in each jurisdiction where the nature of the
business conducted or property owned by it makes such qualification necessary,
except where the failure to be so qualified would not have a material adverse
effect; (iii) Company has registered its Common Stock under Section 12(g) of the
Securities Exchange Act of 1934, as amended (the “1934 Act”), and is obligated
to file reports pursuant to Section 13 or Section 15(d) of the 1934 Act; (iv)
each of the Transaction Documents and the transactions contemplated hereby and
thereby, have been duly and validly authorized by Company; (v) this Agreement,
the Note, the Warrant, and the other Transaction Documents have been duly
executed and delivered by Company and constitute the valid and binding
obligations of Company enforceable in accordance with their terms, subject as to
enforceability only to general principles of equity and to bankruptcy,
insolvency, moratorium, and other similar laws affecting the enforcement of
creditors’ rights generally; (vi) except as has been waived by the appropriate
parties or lapsed, the execution and delivery of the Transaction Documents by
Company, the issuance of Securities in accordance with the terms hereof, and the
consummation by Company of the other transactions contemplated by the
Transaction Documents do not and will not conflict with or result in a breach by
Company of any of the terms or provisions of, or constitute a default under (a)
Company’s formation documents or bylaws, each as currently in effect, (b) any
indenture, mortgage, deed of trust, or other material agreement or instrument to
which Company is a party or by which it or any of its properties or assets are
bound, including any listing agreement for the Common Stock, or (c) to Company’s
knowledge, any existing applicable law, rule, or regulation or any applicable
decree, judgment, or order of any court, United States federal or state
regulatory body, administrative agency, or other governmental body having
jurisdiction over Company or any of Company’s properties or assets; (vii) no
further authorization, approval or consent of any court, governmental body,
regulatory agency, self-regulatory organization, or stock exchange or market or
the stockholders or any lender of Company is required to be obtained by Company
for the issuance of the Securities to Investor; (viii) none of Company’s filings
with the SEC since February 1, 2014 contained, at the time they were filed
(other than as modified by subsequent amendments), any untrue statement of a
material fact or omitted to state any material fact required to be stated
therein or necessary to make the statements made therein, in light of the
circumstances under which they were made, not misleading; (ix) Company has filed
all reports, schedules, forms, statements and other documents required to be
filed by Company with the SEC under the 1934 Act on a timely basis or has
received a valid extension of such time of filing and has filed any such report,
schedule, form, statement or other document prior to the expiration of any such
extension; (x) Company is not, nor has it been in the past three (3) years, a
“Shell Company,” as such type of “issuer” is described in Rule 144(i)(1) under
the 1933 Act; (xi) Company has taken no action which would give rise to any
claim by any person or entity for a brokerage commission, placement agent or
finder’s fees or similar payments by Investor relating to the Note or the
transactions contemplated hereby; (xii) except for such fees arising as a result
of any agreement or arrangement entered into by Investor without the knowledge
of Company (an “Investor’s Fee”), Investor shall have no obligation with respect
to such fees or with respect to any claims made by or on behalf of other persons
for fees of a type contemplated in this subsection that may be due in connection
with the transactions contemplated hereby and Company shall indemnify and hold
harmless each of Investor, Investor’s employees, officers, directors,
stockholders, managers, agents, and partners, and their respective affiliates,
from and against all claims, losses, damages, costs (including the costs of
preparation and attorneys’ fees) and expenses suffered in respect of any such
claimed or existing fees (other than an Investor’s Fee, if any), and (xiii) when
issued, the Conversion Shares and the Warrant Shares will be validly issued,
fully paid for and non-assessable, free and clear of all liens, claims, charges
and encumbrances; and (ix) Company has performed due diligence and background
research on Investor and its affiliates including, without limitation, John M.
Fife, and, to its satisfaction, has made inquiries with respect to all matters
Company may consider relevant to the undertakings and relationships contemplated
by the Transaction Documents including, among other things, the following:
http://investing.businessweek.com/research/stocks/people/person.asp?personId=7505107&ticker=UAHC; SEC
Civil Case No. 07-C-0347 (N.D. Ill.); SEC Civil Action No. 07-CV-347 (N.D.
Ill.); and FINRA Case #2011029203701. Company, being aware of the foregoing
matters, acknowledges and agrees that such matters, or any similar matters, have
no bearing on the transactions contemplated by the Transaction Documents and
covenants and agrees it will not use any such information as a defense to
performance of its obligations under the Transaction Documents or in any attempt
to avoid, modify or reduce such obligations.
 
4. Company Covenants. Until all of Company’s obligations hereunder are paid and
performed in full, or within the timeframes otherwise specifically set forth
below, Company shall comply with the following covenants: (i) from the date
hereof until the date that is six (6) months after all the Conversion Shares and
the Warrant Shares either have been sold by Investor, or may permanently be sold
by Investor without any restrictions pursuant to Rule 144, Company shall timely
make all filings required to be made by it under the 1933 Act, the 1934 Act,
Rule 144 or any United States securities laws and regulations thereof applicable
to Company or by the rules and regulations of its principal trading market, and
such filings shall conform to the requirements of applicable laws, regulations
and government agencies, and, unless such filings are publicly available on the
SEC’s EDGAR system (via the SEC’s web site at no additional charge), Company
shall provide a copy thereof to Investor promptly after such filings; (ii)
except following a Fundamental Transaction (as defined in the Note) in which the
Note is paid off in full, so long as the Note remains outstanding or Investor
beneficially owns any of the Securities and for at least twenty (20) Trading
Days (as defined in the Note) thereafter, Company shall file all reports
required to be filed with the SEC pursuant to Sections 13 or 15(d) of the 1934
Act, and shall take all reasonable action under its control to ensure that
adequate current public information with respect to Company, as required in
accordance with Rule 144, is publicly available, and shall not terminate its
status as an issuer required to file reports under the 1934 Act even if the 1934
Act or the rules and regulations thereunder would permit such termination; (iii)
the Common Stock shall be listed or quoted for trading on any of (a) the NYSE
Amex, (b) the New York Stock Exchange, (c) the Nasdaq Global Market, (d) the
Nasdaq Capital Market, (e) the OTC Bulletin Board, (f) the OTCQX, or (g) the
OTCQB; (iv) when issued, each of the Securities (including, without limitation,
the Conversion Shares and the Warrant Shares), will be validly issued, fully
paid for and non-assessable, free and clear of all liens, claims, charges and
encumbrances, and (v) Company shall use the net proceeds received hereunder for
working capital and general corporate purposes only; provided, however, Company
will not use such proceeds to pay fees payable (A) to any broker or finder
relating to the offer and sale of the Securities unless such broker, finder, or
other party is a registered investment adviser or registered broker-dealer and
such fees are paid in full compliance with all applicable laws and regulations,
or (B) to any other party relating to any financing transaction effected prior
to the date hereof.
 
5. Conditions to Company’s Obligation to Sell. The obligation of Company
hereunder to issue and sell the Securities to Investor at the Closing is subject
to the satisfaction, at or before the Closing Date, of each of the following
conditions:
 
5.1. Investor shall have executed this Agreement and delivered the same to
Company.
 
5.2. Investor shall have delivered the Purchase Price to Company in accordance
with Section 1.2 above.
 
6. Conditions to Investor’s Obligation to Purchase. The obligation of Investor
hereunder to purchase the Securities at the Closing is subject to the
satisfaction, at or before the Closing Date, of each of the following
conditions, provided that these conditions are for Investor’s sole benefit and
may be waived by Investor at any time in its sole discretion:
 
6.1. Company shall have executed this Agreement and delivered the same to
Investor.
 
6.2. Company shall have delivered to Investor the duly executed Note and Warrant
in accordance with Section 1.2 above.
 
6.3. Company shall have delivered to Investor a fully executed Irrevocable
Letter of Instructions to Transfer Agent substantially in the form attached
hereto as Exhibit C acknowledged in writing by Company’s transfer agent (the
“Transfer Agent”).
 
6.4. Company shall have delivered to Investor a fully executed Secretary’s
Certificate substantially in the form attached hereto as Exhibit D evidencing
Company’s approval of the Transaction Documents.
 
6.5. Company shall have delivered to Investor a fully executed Share Issuance
Resolution substantially in the form attached hereto as Exhibit E to be
delivered to the Transfer Agent.
 
6.6. Company shall have delivered to Investor fully executed copies of the
Registration Rights Agreement in the form attached hereto as Exhibit F (the
“Registration Rights Agreement”).
 
6.7. Company shall have delivered to Investor all other Transaction Documents
required to be executed by Company herein or therein.
 
7. Reservation of Shares. At all times during which the Note is convertible or
the Warrant is exercisable, Company will reserve from its authorized and
unissued Common Stock to provide for the issuance of Common Stock upon the full
conversion of the Note and full exercise of the Warrant. Company will at all
times reserve at least (i) two (2) times the Outstanding Balance divided by the
Market Price (as defined in and determined pursuant to the Note) as of the date
of determination, plus (ii) two (2) times the number of Warrant Shares (as
determined pursuant to the Warrant) deliverable upon full exercise of the
Warrant (the “Share Reserve”), but in any event not less than 2,500,000 shares
of Common Stock shall be reserved at all times for such purpose (the “Transfer
Agent Reserve”). Company further agrees that it will cause the Transfer Agent to
immediately add shares of Common Stock to the Transfer Agent Reserve in
increments of 200,000 shares as and when requested by Investor in writing from
time to time, provided that such incremental increases do not cause the Transfer
Agent Reserve to exceed the Share Reserve. In furtherance thereof, from and
after the date hereof and until such time that the Note has been paid in full
and the Warrant exercised in full, Company shall require the Transfer Agent to
reserve for the purpose of issuance of Conversion Shares under the Note and
Warrant Shares under the Warrant, a number of shares of Common Stock equal to
the Transfer Agent Reserve. Company shall further require the Transfer Agent to
hold such shares of Common Stock exclusively for the benefit of Investor and to
issue such shares to Investor promptly upon Investor’s delivery of a conversion
notice under the Note or a Notice of Exercise under the Warrant. Finally,
Company shall require the Transfer Agent to issue shares of Common Stock
pursuant to the Note and the Warrant to Investor out of its authorized and
unissued shares, and not the Transfer Agent Reserve, to the extent shares of
Common Stock have been authorized, but not issued, and are not included in the
Transfer Agent Reserve. The Transfer Agent shall only issue shares out of the
Transfer Agent Reserve to the extent there are no other authorized shares
available for issuance and then only with Investor’s written consent.
 
8. Investor’s Consent Right to New Issuances.  From and after the date hereof
and until all of Company’s obligations hereunder and the Note are paid and
performed in full, Company shall not enter into any transaction pursuant to
Section 3(a)(9) or Section 3(a)(10) of the 1933 Act without first obtaining
Investor’s written consent to such Variable Security Issuance.
 
9. Registration Rights Agreement. Company hereby covenants and agrees to use its
best efforts to prepare and file with the SEC on or before May 11, 2015 a
Registration Statement, registering for resale by Investor of all of the
Conversion Shares and the Warrant Shares upon the terms and conditions set forth
in that certain Registration Rights Agreement attached hereto as Exhibit F.
 
10. Restrictions on Sales of Shares. Investor agrees that, with respect to any
shares of Common Stock issued to Investor by the Company pursuant to the Note or
the Warrant (collectively, the “Investor Shares”), in any given calendar week
its Net Sales (as defined below) of such Investor Shares shall not exceed the
greater of (a) ten percent (10%) of Company’s weekly dollar trading volume in
such week (which, for purposes hereof, means the number of shares traded during
such calendar week multiplied by the volume weighted average price per share for
such week), and (b) $25,000. For purposes of this Agreement, the term “Net
Sales” means (y) the gross proceeds from sales of the Investor Shares sold in a
calendar week, minus (z) the purchase price paid for any shares of Company’s
Common Stock purchased in the open market in such week up to a maximum of $7,500
(with shares of the Company’s Common Stock purchased in the open market in
excess of $7,500 not being subtracted from the gross proceeds under subsection
(y)). Company’s sole remedy for a breach of this this restriction is that
Investor will owe Company twice the amount of the overage for such week. By way
of example only, if the Net Sales of a portion of the Investor Shares were
$27,000 for a given week, then Investor would owe Company $4,000 (2 x ($27,000 -
$25,000)) under this Section.
 
11. Miscellaneous. The provisions set forth in this Section 9 shall apply to
this Agreement, as well as all other Transaction Documents as if these terms
were fully set forth therein.
 
11.1. Original Signature Pages. Each party agrees to deliver its original
signature pages to the Transaction Documents to the other party within five (5)
Trading Days of the date hereof. Notwithstanding the foregoing, the Transaction
Documents shall be fully effective upon exchange of electronic signature pages
by the parties and payment of the Purchase Price by Investor. For the avoidance
of doubt, the failure by either party to deliver its original signature pages to
the other party shall not affect in any way the validity or effectiveness of any
of the Transaction Documents, provided that such failure to deliver original
signatures shall be a breach of the party’s obligations hereunder.
 
11.2. Cross Default. Any Event of Default (as defined in the Note) by Company
under the Note shall be deemed a default under this Agreement, and any default
by Company under this Agreement will be deemed an Event of Default under the
Note.
 
11.3. Governing Law; Venue. This Agreement shall be governed by and interpreted
in accordance with the laws of the State of Utah for contracts to be wholly
performed in such state and without giving effect to the principles thereof
regarding the conflict of laws. Each party consents to and expressly agrees that
exclusive venue for Arbitration (as defined in Exhibit G) of any dispute arising
out of or relating to any Transaction Document or the relationship of the
parties or their affiliates shall be in Salt Lake County or Utah County, Utah.
Without modifying the parties obligations to resolve disputes hereunder pursuant
to the Arbitration Provisions (as defined below), for any litigation arising in
connection with any of the Transaction Documents, each party hereto hereby (a)
consents to and expressly submits to the exclusive personal jurisdiction of any
state or federal court sitting in Salt Lake County, Utah, (b) expressly submits
to the exclusive venue of any such court for the purposes hereof, and (c) waives
any claim of improper venue and any claim or objection that such courts are an
inconvenient forum or any other claim or objection to the bringing of any such
proceeding in such jurisdictions or to any claim that such venue of the suit,
action or proceeding is improper. Nothing in this subsection shall affect or
limit any right to serve process in any other manner permitted by law.  THE
COMPANY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE TO, AND AGREES NOT TO
REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN
CONNECTION WITH OR ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED
HEREBY.
 
11.4. Arbitration of Claims. The parties shall submit all Claims (as defined in
Exhibit G) arising under this Agreement or any other Transaction Document or
other agreements between the parties and their affiliates to binding arbitration
pursuant to the arbitration provisions set forth in Exhibit G attached hereto
(the “Arbitration Provisions”). The parties hereby acknowledge and agree that
the Arbitration Provisions are unconditionally binding on the parties hereto and
are severable from all other provisions of this Agreement. Any capitalized term
not defined in the Arbitration Provisions shall have the meaning set forth in
this Agreement. By executing this Agreement, Company represents, warrants and
covenants that Company has reviewed the Arbitration Provisions carefully,
consulted with legal counsel about such provisions (or waived its right to do
so), understands that the Arbitration Provisions are intended to allow for the
expeditious and efficient resolution of any dispute hereunder, agrees to the
terms and limitations set forth in the Arbitration Provisions, and that Company
will not take a position contrary to the foregoing representations. Company
acknowledges and agrees that Investor may rely upon the foregoing
representations and covenants of Company regarding the Arbitration Provisions.
 
11.5. Calculation Disputes. Certain arithmetic calculations are required under
the Transaction Documents, including without limitation, calculating the
Outstanding Balance, Warrant Shares, Exercise Shares (as defined in the
Warrant), Delivery Shares (as defined in the Warrant), Installment Conversion
Price (as defined in the Note), Installment Conversion Shares (as defined in the
Note) to be delivered, Market Price, Conversion Shares, or the VWAP (as defined
in the Note) (collectively, “Calculations”). Notwithstanding the Arbitration
Provisions, if a party disputes a Calculation made by the other party, then the
party disputing the Calculation shall submit the disputed determinations or
arithmetic calculations (as the case may be) via email or facsimile to the other
party (a) within two (2) Trading Days after receipt of the applicable notice
giving rise to such disputed Calculation, or (b) if no notice gave rise to such
dispute, at any time after Investor learns of the circumstances giving rise to
such dispute. If Investor and Company are unable to agree upon such
determination or calculation within two (2) Trading Days after such disputed
determination or arithmetic calculation (as the case may be) is submitted to the
other party, then Investor shall, within two (2) Trading Days, submit via email
or facsimile the disputed Calculation to Unkar Systems Inc. (“Unkar Systems”).
Company shall cause Unkar Systems to perform the determinations or calculations
(as the case may be) and notify Company and Investor of the results no later
than ten (10) Trading Days from the time it receives such disputed
determinations or calculations (as the case may be). Unkar Systems’
determination of the disputed Calculation shall be binding upon all parties
absent demonstrable error. Unkar Systems’ fee for performing such Calculation
shall be paid by the incorrect party, or if both parties are incorrect, by the
party whose Calculation is furthest from the correct Calculation as determined
by Unkar Systems. In the event Company is the losing party, no extension of the
Delivery Date shall be granted and Company shall incur all effects for failing
to deliver the applicable shares in a timely manner as set forth in the
Transaction Documents. Notwithstanding the foregoing, Investor may, in its sole
discretion, designate an independent, reputable investment bank or accounting
firm other than Unkar Systems to resolve any such dispute and in such event, all
references to “Unkar Systems” herein will be replaced with references to such
independent, reputable investment bank or accounting firm so designated by
Investor.
 
11.6. Counterparts. Each Transaction Document may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one instrument. The parties hereto confirm that any
electronic copy of another party’s executed counterpart of a Transaction
Document (or such party’s signature page thereof) will be deemed to be an
executed original thereof.
 
11.7. Headings. The headings of this Agreement are for convenience of reference
only and shall not form part of, or affect the interpretation of, this
Agreement.
 
11.8. Severability. In the event that any provision of this Agreement is invalid
or unenforceable under any applicable statute or rule of law, then such
provision shall be deemed inoperative to the extent that it may conflict
therewith and shall be deemed modified to conform to such statute or rule of
law. Any provision hereof which may prove invalid or unenforceable under any law
shall not affect the validity or enforceability of any other provision hereof.
 
11.9. Entire Agreement; Amendments. This Agreement and the instruments and
exhibits referenced herein contain the entire understanding of the parties with
respect to the matters covered herein and therein and, except as specifically
set forth herein or therein, neither Company nor Investor makes any
representation, warranty, covenant or undertaking with respect to such matters.
No provision of this Agreement may be waived or amended other than by an
instrument in writing signed by the parties hereto.
 
11.10. Notices. Any notice required or permitted hereunder shall be given in
writing (unless otherwise specified herein) and shall be deemed effectively
given on the earliest of: (a) the date delivered, if delivered by personal
delivery as against written receipt therefor or by email to an executive
officer, or by facsimile (with successful transmission confirmation), (b) the
earlier of the date delivered or the third Trading Day after deposit, postage
prepaid, in the United States Postal Service by certified mail, or (c) the
earlier of the date delivered or the third Trading Day after mailing by express
courier, with delivery costs and fees prepaid, in each case, addressed to each
of the other parties thereunto entitled at the following addresses (or at such
other addresses as such party may designate by five (5) calendar days’ advance
written notice similarly given to each of the other parties hereto):
 
If to Company:


ULURU Inc.
Attn: Kerry P. Gray
4452 Beltway Drive
Addison, Texas 75001


If to Investor:


Inter-Mountain Capital Corp.
Attn: John Fife
303 East Wacker Drive, Suite 1040
Chicago, Illinois 60601


With a copy to (which copy shall not constitute notice):


Hansen Black Anderson Ashcraft PLLC
Attn: Jonathan K. Hansen
3051 West Maple Loop, Suite 325
Lehi, Utah 84043


11.11. Successors and Assigns. This Agreement or any of the severable rights and
obligations inuring to the benefit of or to be performed by Investor hereunder
may be assigned by Investor to a third party, including its financing sources,
in whole or in part, without the need to obtain Company’s consent thereto.
Company may not assign its rights or obligations under this Agreement or
delegate its duties hereunder without the prior written consent of Investor.
 
11.12. Survival. The representations and warranties of Company and the
agreements and covenants set forth in this Agreement shall survive the Closing
hereunder notwithstanding any due diligence investigation conducted by or on
behalf of Investor. Company agrees to indemnify and hold harmless Investor and
all its officers, directors, employees, attorneys, and agents for loss or damage
arising as a result of or related to any third party claim brought against any
such individual or entity related to any breach or alleged breach by Company of
any of its representations or warranties set forth in this Agreement.
 
11.13. Publicity. Company and Investor shall have the right to review a
reasonable period of time before issuance of any press releases by the other
party with respect to the transactions contemplated hereby.
 
11.14. Further Assurances. Each party shall do and perform, or cause to be done
and performed, all such further acts and things, and shall execute and deliver
all such other agreements, certificates, instruments and documents, as the other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.
 
11.15. Investor’s Rights and Remedies Cumulative; Liquidated Damages. All
rights, remedies, and powers conferred in this Agreement and the Transaction
Documents are cumulative and not exclusive of any other rights or remedies, and
shall be in addition to every other right, power, and remedy that Investor or
the Company may have, whether specifically granted in this Agreement or any
other Transaction Document, or existing at law, in equity, or by statute, and
any and all such rights and remedies may be exercised from time to time and as
often and in such order as Investor  of the Company may deem expedient. The
parties acknowledge and agree that the harm to Investor caused by Company’s
failure to comply with any of the terms of the Transaction Documents is
incapable of accurate estimation. Such harm may include, without limitation, the
loss of profitable business opportunities; Investor’s increased risk; adverse
changes in interest rates, future share prices, and trading volumes; and
inability of Investor to fulfill its contractual obligations to third parties,
and resulting damage to Investor’s goodwill. Accordingly, any fees, balance
adjustments, default interest, or other charges assessed under the Transaction
Documents are not penalties but instead are intended by the parties to be, and
shall be deemed, liquidated damages (under Company’s and Investor’s expectations
that any such liquidated damages will tack back to the Closing Date for purposes
of determining the holding period under Rule 144).  The parties acknowledge and
agree that under the circumstances existing at the time this Agreement is
entered into, such liquidated damages are a reasonable forecast of just
compensation for the harm to Investor for Company’s failure to comply with any
of the terms of the Transaction Documents. All fees, balance adjustments,
default interest, or other charges provided for in the Transaction Documents are
agreed to by the parties to be based upon the obligations and the risks assumed
by the parties as of the Closing Date and are consistent with investments of
this type. The liquidated damages provisions of the Transaction Documents shall
not limit or preclude a party from pursuing any other remedy available at law or
in equity; provided, however, that the liquidated damages provided for in the
Transaction Documents are intended to be in lieu of actual damages.
 
11.16. Ownership Limitation. Notwithstanding anything to the contrary contained
in this Agreement or the other Transaction Documents, if at any time Investor
shall or would be issued shares of Common Stock under any of the Transaction
Documents, but such issuance would cause Investor (together with its affiliates)
to beneficially own a number of shares exceeding the Maximum Percentage (as
defined in the Note), then Company must not issue to Investor the shares that
would cause Investor to exceed the Maximum Percentage. In furtherance of the
foregoing, with each Installment Notice (as defined in the Note) delivered to
Investor, Company agrees to notify Investor of the number of shares of Common
Stock then outstanding and in the event that an issuance would cause the number
of shares beneficially owned by Investor to exceed the Maximum Percentage,
Investor shall notify Company of the number of shares that would cause Investor
to exceed the Maximum Percentage. The shares of Common Stock issuable to
Investor that would cause the Maximum Percentage to be exceeded are referred to
herein as the “Ownership Limitation Shares”. Company will reserve the Ownership
Limitation Shares not yet issued for the exclusive benefit of Investor. From
time to time, Investor may notify Company in writing of the number of the
Ownership Limitation Shares that may be issued to Investor without causing
Investor to exceed the Maximum Percentage. Upon receipt of such notice, Company
shall be unconditionally obligated to immediately issue such designated shares
to Investor, with a corresponding reduction in the number of the Ownership
Limitation Shares. For purposes of this Section, beneficial ownership of Common
Stock will be determined under Section 13(d) of the 1934 Act.
 
11.17. Attorneys’ Fees and Cost of Collection. In the event of any arbitration
or action at law or in equity to enforce or interpret the terms of this
Agreement or any of the other Transaction Documents, the parties agree that the
prevailing party shall be entitled to such party’s reasonable attorneys’ fees
and related costs.
 
11.18. Waiver. No waiver of any provision of this Agreement shall be effective
unless it is in the form of a writing signed by the party granting the waiver.
No waiver of any provision or consent to any prohibited action shall constitute
a waiver of any other provision or consent to any other prohibited action,
whether or not similar. No waiver or consent shall constitute a continuing
waiver or consent or commit a party to provide a waiver or consent in the future
except to the extent specifically set forth in writing.
 
11.19. Waiver of Jury Trial. EACH PARTY TO THIS AGREEMENT IRREVOCABLY WAIVES ANY
AND ALL RIGHTS SUCH PARTY MAY HAVE TO DEMAND THAT ANY ACTION, PROCEEDING OR
COUNTERCLAIM ARISING OUT OF OR IN ANY WAY RELATED TO THIS AGREEMENT OR THE
RELATIONSHIPS OF THE PARTIES HERETO BE TRIED BY JURY. THIS WAIVER EXTENDS TO ANY
AND ALL RIGHTS TO DEMAND A TRIAL BY JURY ARISING UNDER COMMON LAW OR ANY
APPLICABLE STATUTE, LAW, RULE OR REGULATION. FURTHER, EACH PARTY HERETO
ACKNOWLEDGES THAT SUCH PARTY IS KNOWINGLY AND VOLUNTARILY WAIVING SUCH PARTY’S
RIGHT TO DEMAND TRIAL BY JURY.
 
11.20. Time of the Essence. Time is expressly made of the essence with respect
to each and every provision of this Agreement and the other Transaction
Documents.
 
[Remainder of page intentionally left blank; signature page follows]

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned Investor and Company have caused this
Agreement to be duly executed as of the date first above written.
 
SUBSCRIPTION AMOUNT:


Principal Amount of
Note:                                                                                 $550,000.00


Purchase
Price:                                                                                 $500,000.00




INVESTOR:


Inter-Mountain Capital Corp.






By: _/s/ John M. Fife  _______________________
       John M. Fife, President




COMPANY:


ULURU Inc.




By:           s/ Kerry P. Gray 
 
Printed Name: Kerry P.
Gray                                                                           
 
Title:           President and Chief Executive
Officer                                                                






ATTACHED EXHIBITS:


Exhibit A  
Note

Exhibit B  
Warrant

Exhibit C  
Irrevocable Transfer Agent Instructions

Exhibit D  
Secretary’s Certificate

Exhibit E  
Share Issuance Resolution

Exhibit F  
Registration Rights Agreement

Exhibit G  
Arbitration Provisions




[Signature page to Securities Purchase Agreement]
 
 

--------------------------------------------------------------------------------

 

EXHIBIT A


NOTE


[attached]



 
 

--------------------------------------------------------------------------------

 

EXHIBIT B


WARRANT


[attached]



 
 

--------------------------------------------------------------------------------

 

EXHIBIT C


IRREVOCABLE TRANSFER AGENT INSTRUCTIONS


[attached]



 
 

--------------------------------------------------------------------------------

 

EXHIBIT D


SECRETARY’S CERTIFICATE


[attached]



 
 

--------------------------------------------------------------------------------

 

EXHIBIT E


SHARE ISSUANCE RESOLUTION


[attached]



 
 

--------------------------------------------------------------------------------

 

EXHIBIT F


REGISTRATION RIGHTS AGREEMENT


[attached]





 
 

--------------------------------------------------------------------------------

 

EXHIBIT G


ARBITRATION PROVISIONS


1.      Dispute Resolution. For purposes of this Exhibit G, the term “Claims”
means any disputes, claims, demands, causes of action, liabilities, damages,
losses, or controversies whatsoever arising from related to or connected with
the transactions contemplated in the Transaction Documents and any
communications between the parties related thereto, including without limitation
any claims of mutual mistake, mistake, fraud, misrepresentation, failure of
formation, failure of consideration, promissory estoppel, unconscionability,
failure of condition precedent, rescission, and any statutory claims, tort
claims, contract claims, or claims to void, invalidate or terminate the
Agreement or any of the other Transaction Documents. The term “Claims”
specifically excludes a dispute over Calculations (as defined in the Agreement).
The parties hereby agree that the arbitration provisions set forth in this
Exhibit G (“Arbitration Provisions”) are binding on the parties hereto and are
severable from all other provisions in the Transaction Documents. As a result,
any attempt to rescind the Agreement or declare the Agreement or any other
Transaction Document invalid or unenforceable for any reason is subject to these
Arbitration Provisions. These Arbitration Provisions shall also survive any
termination or expiration of the Agreement.
 
2.      Arbitration. Except as otherwise provided herein, all Claims must be
submitted to arbitration (“Arbitration”) to be conducted in Salt Lake County,
Utah or Utah County, Utah and pursuant to the terms set forth in these
Arbitration Provisions. The parties agree that the award of the arbitrator shall
be final and binding upon the parties; shall be the sole and exclusive remedy
between them regarding any Claims, counterclaims, issues, or accountings
presented or pleaded to the arbitrator; and shall promptly be payable in United
States dollars free of any tax, deduction or offset (with respect to monetary
awards). Any costs or fees, including without limitation attorneys’ fees,
incident to enforcing the arbitrator’s award shall, to the maximum extent
permitted by law, be charged against the party resisting such enforcement. The
award shall include Default Interest (as defined in the Note) both before and
after the award. Judgment upon the award of the arbitrator will be entered and
enforced by a state court sitting in Salt Lake County, Utah. The parties hereby
incorporate herein the provisions and procedures set forth in the Utah Uniform
Arbitration Act, U.C.A. § 78B-11-101 et seq. (as amended or superseded from time
to time, the “Arbitration Act”). Pursuant to Section 78B-11-105 of the
Arbitration Act, in the event of conflict between the terms of these Arbitration
Provisions and the provisions of the Arbitration Act, the terms of these
Arbitration Provisions shall control.
 
3.      Arbitration Proceedings. Arbitration between the parties will be subject
to the following procedures:
 
3.1         Pursuant to Section 110 of the Arbitration Act, the parties agree
that a party may initiate Arbitration by giving written notice to the other
party (“Arbitration Notice”) in the same manner that notice is permitted under
Section 9.10 of the Agreement; provided, however, that the Arbitration Notice
may not be given by email or fax. Arbitration will be deemed initiated as of the
date that the Arbitration Notice is deemed delivered under Section 9.10 of the
Agreement (the “Service Date”). After the Service Date, information may be
delivered, and notices may be given, by email or fax pursuant to Section 9.10 of
the Agreement or any other method permitted thereunder. The Arbitration Notice
must describe the nature of the controversy, the remedies sought, and the
election to commence Arbitration proceedings. All Claims in the Arbitration
Notice must be pleaded consistent with the Utah Rules of Civil Procedure.
 
3.2          Within ten (10) calendar days after the Service Date, Investor
shall select and submit to Company the names of three arbitrators that are
designated as “neutrals” or qualified arbitrators by Utah ADR Services
(http://www.utahadrservices.com) (such three designated persons hereunder are
referred to herein as the “Proposed Arbitrators”). For the avoidance of doubt,
each Proposed Arbitrator must be qualified as a “neutral” with Utah ADR
Services. Within ten (10) calendar days after Investor has submitted to Company
the names of the Proposed Arbitrators, Company must select, by written notice to
Investor, one (1) of the Proposed Arbitrators to act as the arbitrator for the
parties under these Arbitration Provisions. If Company fails to select one of
the Proposed Arbitrators in writing within such 10-day period, then Investor may
select the arbitrator from the Proposed Arbitrators by providing written notice
of such selection to Company. If Investor fails to identify the Proposed
Arbitrators within the time period required above, then Company may at any time
prior to Investor designating the Proposed Arbitrators, select the names of
three arbitrators that are designated as “neutrals” or qualified arbitrators by
Utah ADR Service by written notice to Investor. Investor may then, within ten
(10) calendar days after Company has submitted notice of its selected
arbitrators to Investor, select, by written notice to Company, one (1) of the
selected arbitrators to act as the arbitrator for the parties under these
Arbitration Provisions. If Investor fails to select in writing and within such
10-day period one of the three arbitrators selected by Company, then Company may
select the arbitrator from its three previously selected arbitrators by
providing written notice of such selection to Investor. Subject to Paragraph
3.12 below, the cost of the arbitrator must be paid equally by both parties;
provided, however, that if one party refuses or fails to pay its portion of the
arbitrator fee, then the other party can advance such unpaid amount (subject to
the accrual of Default Interest thereupon), with such amount added to or
subtracted from, as applicable, the award granted by the arbitrator. If Utah ADR
Services ceases to exist or to provide a list of neutrals, then the arbitrator
shall be selected under the then prevailing rules of the American Arbitration
Association. The date that the selected arbitrator agrees in writing to serve as
the arbitrator hereunder is referred to herein as the “Arbitration Commencement
Date”.
 
3.3         An answer and any counterclaims to the Arbitration Notice, which
must be pleaded consistent with the Utah Rules of Civil Procedure, shall be
required to be delivered to the other party within thirty (30) calendar days
after the Service Date. Upon request, the arbitrator is hereby instructed to
render a default award, consistent with the relief requested in the Arbitration
Notice, against a party that fails to submit an answer within such time period.
 
3.4         The party that delivers the Arbitration Notice to the other party
shall have the option to also commence legal proceedings with any state court
sitting in Salt Lake County, Utah (“Litigation Proceedings”), subject to the
following: (i) the complaint in the Litigation Proceedings is to be
substantially similar to the claims set forth in the Arbitration Notice,
provided that an additional cause of action to compel arbitration will also be
included therein, (ii) so long as the other party files an answer to the
complaint in the Litigation Proceedings and an answer to the Arbitration Notice,
the Litigation Proceedings will be stayed pending an award of the arbitrator
hereunder, (iii) if the other party fails to file an answer in the Litigation
Proceedings or an answer in the Arbitration Proceedings, then the party
initiating Arbitration shall be entitled to a default judgment consistent with
the relief requested, to be entered in the Litigation Proceedings, and (iv) any
legal or procedural issue arising under the Arbitration Act that requires a
decision of a court of competent jurisdiction may be determined in the
Litigation Proceedings. Any award of the arbitrator may be entered in such
Litigation Proceedings pursuant to the Arbitration Act.
 
3.5         Pursuant to Section 118(8) of the Arbitration Act, the parties agree
that discovery shall be conducted in accordance with the Utah Rules of Civil
Procedure; provided, however, that incorporation of such rules will in no event
supersede the Arbitration Provisions set forth herein, including without
limitation the time limitation set forth in Paragraph 3.9 below.
 
3.6         All discovery requests must be submitted in writing to the
arbitrator before issuing or serving such discovery requests. In order to allow
a written discovery request, the arbitrator must find that the discovery request
satisfies the standards set forth in these Arbitration Provisions and the Utah
Rules of Civil Procedure. The arbitrator must strictly enforce these standards.
If a discovery request does not satisfy any of the standards set forth in these
Arbitration Provisions or the Utah Rules of Civil Procedure, the arbitrator may
modify such discovery request to satisfy the applicable standards, or strike
such discovery request in whole or in part.  Discovery deadlines will be set
forth in a scheduling order issued by the arbitrator. The parties hereby
authorize and direct the arbitrator to take such actions and make such rulings
as may be necessary to carry out the parties’ intent for the arbitration
proceedings to be efficient and expeditious.
 
3.7         Each party may submit expert reports (and rebuttals thereto),
provided that such reports must be submitted by the deadlines established by the
arbitrator. Expert reports must contain the following: (a) a summary of all
opinions the expert will offer at trial and a summary of the basis and reasons
for them; (b) the expert’s name and qualifications, including a list of all
publications within the preceding 10 years, and a list of any other cases in
which the expert has testified at trial or in a deposition or prepared a report
within the preceding 10 years; and (c) the compensation to be paid for the
expert’s study and testimony. The parties are entitled to depose any other
party’s expert witness one time for no more than 4 hours per expert (in addition
to any other depositions permitted hereunder). An expert may not testify in a
party’s case-in-chief concerning any matter not fairly disclosed in the expert
report or articulated in the deposition.
 
3.8         All information disclosed by either party during the Arbitration
process (including without limitation information disclosed during the discovery
process) shall be considered confidential in nature. Each party agrees not to
disclose any confidential information received from the other party during the
discovery process unless (i) prior to or after the time of disclosure such
information becomes public knowledge or part of the public domain, not as a
result of any inaction or action of the receiving party, (ii) such information
is required by a court order, subpoena or similar legal duress to be disclosed
if such receiving party has notified the other party thereof in writing and
given it a reasonable opportunity to obtain a protective order from a court of
competent jurisdiction prior to disclosure; or (iii) disclosed to the receiving
party’s agents, representatives and legal counsel on a need to know basis who
each agree in writing not to disclose such information to any third party.
Pursuant to Section 118(5) of the Arbitration Act, the arbitrator is hereby
authorized and directed to issue a protective order to prevent the disclosure of
privileged information and confidential information upon the written request of
either party.
 
3.9         The parties hereby authorize and direct the arbitrator to take such
actions and make such rulings as may be necessary to carry out the parties’
intent for the arbitration proceedings to be efficient and expeditious. Pursuant
to Section 120 of the Arbitration Act, the parties hereby agree that an award of
the arbitrator must be made within 270 days after the Arbitration Commencement
Date. The arbitrator is hereby authorized and directed to hold a scheduling
conference within ten (10) calendar days after the earlier to occur of (a) the
filing of an Answer or (b) the due date for the filing of an Answer in order to
establish a scheduling order with various binding deadlines for discovery,
expert testimony, and the submission of documents by the parties to enable the
arbitrator to render a decision prior to the end of such 270-day period. The
Utah Rules of Evidence will apply to any final hearing before the arbitrator.
 
3.10         The arbitrator shall have the right to award or include in the
arbitrator’s award any relief which the arbitrator deems proper under the
circumstances, including, without limitation, specific performance and
injunctive relief, provided that the arbitrator may not award exemplary or
punitive damages.
 
3.11         If any part of these Arbitration Provisions is found to violate
applicable law or to be illegal, then such provision shall be modified to the
minimum extent necessary to make such provision enforceable under applicable
law.
 
3.12         The arbitrator is hereby directed to require the non-prevailing
party to reimburse the prevailing party the reasonable attorneys’ fees and costs
incurred by the prevailing party (excluding amounts paid to the arbitrator).
 
[End]

Arbitration Provisions, Page


 
 

--------------------------------------------------------------------------------

 
